CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-117930) of PG&E Corporation filed with the Securities and Exchange Commission, pertaining to the PG&E Corporation Retirement Savings Plan and PG&E Corporation Retirement Savings Plan for Union-Represented Employees of our reports dated June 1, 2012, with respect to the financial statements and supplemental schedules of PG&E Corporation Retirement Savings Plan and PG&E Corporation Retirement Savings Plan for Union-Represented Employees included in the Annual Reports (Form 11-K) as of December 31, 2011 and for the year then ended. /s/ Morris, Davis & Chan LLP Oakland, California June 7, 2012
